Grant, J.
(after stating the facts). We think the relator Browne, having presented his bill as services rendered to indigent persons, having received an order and money thereon without protest, is now estopped to claim for such services under the statute (section 4434„ 3 Comp. Laws 1897).
The bill of Dr. O’Neil presents a new question. The statute reads as follows:
“ When any person coming from abroad, or residing in any township within this State, shall be infected, or shall lately before have been infected, with the smallpox, or other sickness dangerous to the public health, the board of health of the township where such person may be shall make effectual provision in the manner in which they shall judge best for the safety of the inhabitants by removing such sick or infected person to a separate house, if it can be done without danger to his health, and by providing nurses and other assistance and necessaries, which shall be at the charge of the person himself, his parents, or other persons who may be liable for his support, if able; otherwise, as a charge of the county to which he belongs: Provided, that the health board shall keep and render an itemized and separate statement of expenses incurred in so *279caring for each, person.” Section 4434, 3 Comp. Laws 1897.
There is nothing upon the face of the bill presented by Dr. O’Neil, nor in the certificate of himself or of Dr. Browne attached thereto, to indicate that they were services rendered in contagious diseases or diseases dangerous to public health. A fair inference is that Dr. O’Neil was called by Dr. Browne to consult over these cases as they arose. Let it be granted that he was called upon to determine whether the patients were affected with a disease dangerous to the public health, and he has performed services, not under section 4434, but under section 4460. The latter section makes it the duty of such health officer to examine the case, and to take such steps as are essential to protect the public health, to procure nurses and other necessaries, etc. For such services he must be compensated under section 4463, which provides for a compensation of not less than two dollars per day, to be paid' by the township, city, or village of which he is health officer. Section 4434 does not provide that the cost of these services may be recovered from the supervisors. That section covers expenses that are incurred after such determination. This is made more apparent by the proviso limiting the liability of the county to “expenses incurred in so caring for each person.” The duty of examining into each case to which the health officer is called is imposed upon him by section 4460 as one of the general duties of his office. It is not an expense incurred in taking care of the diseased person. The question of whether the patient is afflicted with a disease dangerous to the public health must be first determined. If it is determined that .the disease is dangerous, then the provisions of section 4434 apply to the case. For the former services the township, city, or village must pay; for the latter, the county must pay. The relator has made a case showing his service to be within section 4460, and not within section 4434. This distinction is clearly recognized in Village of St. Johns v. Board of Sup'rs of Clinton *280Co., 111 Mich. 609 (70 N. W. 131), where it appeared that the extra pay demanded a was for compensation conceded to be reasonable for taking care of patients during an epidemic of smallpox.
The writs will be denied.
The other Justices concurred.